602 S.E.2d 673 (2004)
359 N.C. 58
Christopher YOUNG,
v.
GREAT AMERICAN INSURANCE COMPANY OF NEW YORK, National Union Fire Insurance Company of Pittsburgh, Pennsylvania, City of Fayetteville, April S. Wortham, Ophelia Pechie, and Shannon Steck Peele.
No. 54A04.
Supreme Court of North Carolina.
October 7, 2004.
*674 Cranfill, Sumner & Hartzog, L.L.P., by Susan K. Burkhart, Raleigh, for defendant-appellant Great American Insurance Company.
White & Stradley, L.L.P., by J. David Stradley, Raleigh, for defendant-appellees April S. Wortham, Ophelia Pechie, and Shannon Steck Peele.
PER CURIAM.
For the reasons stated in the dissenting opinion, we reverse the decision of the Court of Appeals.
REVERSED.